IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 695
                                          :
APPOINTMENTS TO THE CIVIL                 : CIVIL PROCEDURAL RULES DOCKET
PROCEDURAL RULES COMMITTEE                :




                                       ORDER


PER CURIAM
         AND NOW, this 1st day of May, 2019, Clifford A. Rieders, Esquire, Lycoming

County, and Maureen Murphy McBride, Esquire, Chester County, are hereby appointed

as members of the Civil Procedural Rules Committee for a term of five years, commencing

July 1, 2019.